J-S76021-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT
                                                             OF
                                                        PENNSYLVANIA
                             Appellee

                        v.

    OMAR COPELAND

                             Appellant                No. 2244 EDA 2016


         Appeal from the Judgment of Sentence imposed June 10, 2016
             In the Court of Common Pleas of Philadelphia County
                Criminal Division at No: CP-51-CR-013639-2013

BEFORE: PANELLA, STABILE, and PLATT,* JJ.

MEMORANDUM BY STABILE, J.:                             FILED APRIL 17, 2018

        Appellant, Omar Copeland, appeals from his judgment of sentence in

the Philadelphia Court of Common Pleas of 1-2 years’ imprisonment for

persons not to possess firearms.1 Appellant argues that the trial court erred

in denying his pretrial motion to suppress and motion to dismiss his case under

Pa.R.Crim.P. 600. We affirm.

        On September 3, 2013, Appellant was arrested and charged with several

weapons offenses. Through counsel, Appellant filed a motion to suppress the

evidence relating to his arrest, including the seizure of a gun that he discarded

while fleeing from Philadelphia Police Officer McAllister. On May 16, 2014, the

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. § 6105.
J-S76021-17


suppression court denied Appellant’s motion to suppress after a hearing.

Subsequently, Appellant waived his right to counsel and demanded a jury trial

(which he had previously waived). In April 2016, after multiple continuances,

the case proceeded to a jury trial on all charges except persons not to possess

firearms, for which the trial court ordered a separate trial. On April 12, 2016,

the court entered a mistrial when the jury failed to reach a verdict.      Trial

immediately began on the charge of persons not to possess firearms. The

parties stipulated that Appellant’s prior criminal convictions prohibited him

from possessing a gun. The jury found Appellant guilty of this charge.

       On June 10, 2016, the trial court imposed the sentence of 1-2 years’

imprisonment.      On June 16, 2016, the Commonwealth filed a motion for

reconsideration of sentence alleging that the trial court deviated from the

Sentencing Guidelines. On July 1, 2016, Appellant filed a notice of appeal.

On September 13, 2016, the trial court denied the Commonwealth’s motion

for reconsideration. The Commonwealth did not appeal to this Court. Both

Appellant and the trial court complied with Pa.R.A.P. 1925.2




____________________________________________


2Technically, Appellant’s appeal was premature, because he filed his notice of
appeal while the Commonwealth’s motion for reconsideration awaited a
decision. See Pa.R.Crim.P. 720(A)(4). Nevertheless, we will treat Appellant’s
appeal as timely under Pa.R.A.P. 905(a)(5), which prescribes: “A notice of
appeal filed after the announcement of a determination but before the entry
of an appealable order shall be treated as filed after such entry and on the
day thereof.”

                                           -2-
J-S76021-17


      Appellant, who continues to represent himself pro se, failed to include a

Statement of Questions Presented in his brief on appeal. Nevertheless, based

on his argument section, we discern that his brief includes three issues: (1)

whether the trial court erred in denying Appellant’s motion to suppress; (2)

whether the trial court erred in overruling Appellant’s objection to the

testimony of Officer Morales, the first officer to encounter Appellant on the

evening of his arrest; and (3) whether the trial court erred in denying

Appellant’s pretrial motion to dismiss the charges under Rule 600.

      We first address whether the trial court properly denied Appellant’s

motion to suppress. Our standard of review for the denial of a suppression

motion is well established:

      [The] standard of review in addressing a challenge to a trial court’s
      denial of a suppression motion is whether the factual findings are
      supported by the record and whether the legal conclusions drawn
      from those facts are correct. When reviewing such a ruling by the
      suppression court, we must consider only the evidence of the
      prosecution and so much of the evidence of the defense as
      remains uncontradicted when read in the context of the record
      . . . Where the record supports the findings of the suppression
      court, we are bound by those facts and may reverse only if legal
      conclusions drawn therefrom are in error.

Commonwealth v. Bush, 166 A.3d 1278, 1282 (Pa. Super. 2017).                  Our

scope of review in suppression matters is limited to the suppression hearing

record, and excludes any evidence elicited at trial. In re L.J., 79 A.3d 1073,

1085 (Pa. 2013).

      The   trial   court   summarized   the   evidence   adduced   during    the

suppression hearing as follows:

                                      -3-
J-S76021-17


     On direct examination, Officer Morales of the Philadelphia Police
     . . . testified that he responded to a “person with a gun” call while
     on duty in the area of 412 Saunders Avenue around 10:30 p.m.
     on September 3, 2013. The Commonwealth questioned Officer
     Morales on what brought him to that location. After referring to
     his notes, Officer Morales testified to the following:

           I was responding to “person with a gun” call at that
           location. I met with a complainant later identified as
           Anthony DiDonato. And he explained to me that he
           was walking his dog on his leash. He saw a male in
           an empty lot. And he approached the male . . . And
           he was wondering why—he said, What are you doing
           there? And the male stated to him, get your dog away
           from me or I’ll . . . blow its head off, pointing a firearm
           at the dog’s direction. Officer Morales then proceeded
           to patrol the area and advised the police over radio
           that the male was possibly armed and dangerous.

     Officer Morales testified that while he was not present for the
     actual stop of the male, he was present when Mr. DiDonato was
     taken to the location where the male was being held. Officer
     Morales testified that the location was 3909 Willow Street, only a
     couple of blocks from the scene of the complaint. Mr. DiDonato
     was taken to the location within ten (10) to fifteen (15) minutes
     after having originally spoken to Officer Morales. Officer Morales
     testified that when he got to the location holding the male he saw
     [Appellant], Omar Copeland. Officer Morales testified that at this
     location Mr. DiDonato positively identified [Appellant] as the male
     with the firearm.

     On cross-examination, Officer Morales testified that he was the
     first officer on the scene to respond to the “person with a gun”
     call. Officer Morales testified that he could not recall whether he
     was solo at the time, but he believed he was. Officer Morales
     testified that the descriptive information he received was provided
     by Mr. DiDonato. Officer Morales testified that he then provided
     the descriptive information to the police radio. Officer Morales
     testified that [Appellant] was already in custody with other officers
     when he first saw [Appellant].

     On direct examination, Officer Sean McAllister of the Philadelphia
     Police . . . testified that he was on duty in the area of 3900 Baring
     Street around 10:30 p.m. on September 3, 2013.                 Officer

                                      -4-
J-S76021-17


     McAllister testified that upon reaching that area[,] he saw
     [Appellant]. He described that in relation to 412 Saunders
     Avenue, 3900 Baring Street is just one block away. Officer
     McAllister testified that he was in the area to respond to a police
     radio call for a “person with a gun.” He recalled that the flash
     over the radio described a black male wearing a blue hat, blue
     shirt, and white cargo shorts. Officer McAllister testified that once
     he arrived at the location, he saw [Appellant] wearing a blue hat,
     blue shirt, and white cargo shorts. Officer McAllister and his
     partner, both dressed in plain clothes and in an unmarked vehicle,
     then attempted to stop [Appellant] because [Appellant] matched
     the flash description. Officer McAllister explained that they exited
     the vehicle and identified themselves as police[,] and [Appellant]
     responded by fleeing. Officer McAllister testified that he and his
     partner were wearing outer vest covers which had their badges,
     names, and chains with a badge that identified them as police
     officers. Officer McAllister testified that [Appellant] fled down 400
     Sloan Street and reached to the front of his waistband with a gun
     in his right hand outside of 413 Sloan Street. [Appellant] then
     crouched down and threw the gun in the sewer. Officer McAllister
     testified that [Appellant] proceeded north and made a right onto
     900 Willow Street. [Appellant] attempted to enter the rear of that
     address, but Officer McAllister pulled [Appellant] out of the
     residence. Officer McAllister testified that [Appellant] stated he
     lived there and a struggle ensued that led them into the kitchen.
     Thirty (30) seconds later[,] Officer McAllister’s backup arrived and
     [Appellant] was arrested. Officer McAllister testified that he had
     pursued [Appellant] fleeing by himself. He observed [Appellant]
     discard the gun as he fled, from about five (5) to ten (10) feet
     away. Officer McAllister testified that the gun was a silver revolver
     with a silver barrel and black handle. Officer McAllister testified
     that when [Appellant] discarded the gun it did not actually go into
     the sewer but instead made it only to the grate.

     After [Appellant] was taken into custody, Officer McAllister
     returned within a minute to the area and found the gun between
     the grate and concrete. Officer McAllister testified that there were
     no other people in the area at that time, nor when he initially saw
     [Appellant] on the 3900 block of Baring Street.

     On cross-examination, Officer McAllister testified that the outer
     vest he was wearing on top of plain clothes was black and it had
     a chain with his real badge on it. Officer McAllister testified that
     when he initially saw [Appellant] walking down the street he was

                                     -5-
J-S76021-17


     alone. Officer McAllister and his partner were driving northbound
     on 300 Sloan Street as [Appellant] was traveling southbound.
     Officer McAllister testified that [Appellant] then made a right on
     3900 Baring Street. Officer McAllister and his partner turned left
     to go westbound as well and angled their vehicle to pull right up
     to the curb near [Appellant]. Officer McAllister then opened his
     door and got out of the vehicle. Officer McAllister testified that
     the positioning of the vehicle did not cut [Appellant] off but the
     vehicle was [not] legally parked.

     Officer McAllister testified that he immediately identified himself
     as a police officer with his badge out to [Appellant] as he exited
     the vehicle. He testified that he was about five (5) feet away from
     [Appellant] at that moment and he then told [Appellant] to stop.
     Officer McAllister testified that [Appellant] turned and ran and that
     he followed after [Appellant]. Officer McAllister testified that he
     remained about five (5) feet behind [Appellant] during the entire
     chase until he caught [Appellant] at the rear of 3900 Willow
     Street. Officer McAllister testified that he saw [Appellant] toss the
     gun at the sewer during the chase, and he was able to identify it
     as a gun at the time. Officer McAllister also testified that
     [Appellant] wasn’t doing anything illegal upon initial observation,
     prior to taking flight.

     For purposes of the suppression hearing, counsel stipulated that
     if the Commonwealth were to call Detective Pearson to testify, he
     would testify that he responded to [Appellant]’s location and
     recovered the gun at the address of 413 Sloan Street. Detective
     Sloan would have further testified that the gun was placed on a
     Philadelphia property receipt and that it was a silver revolver.
     There was also a stipulation to the authenticity of the CAD report,
     which was marked as Commonwealth Exhibit 1 and moved into
     evidence. The court subsequently denied [Appellant]’s Motion to
     Suppress.

Trial Court Opinion, 3/31/17, at 2-5 (transcript citations omitted).         We

conclude that the trial court’s opinion accurately recounts the evidence

presented during the suppression hearing.

     Appellant claims that the police lacked reasonable suspicion to conduct

an investigatory stop, and that they coerced him into abandoning his gun. We

                                     -6-
J-S76021-17


disagree. Police may briefly detain a person for an investigatory detention if

they   have    an   objectively     reasonable   suspicion   that   crime   is   afoot.

Commonwealth v. Holmes, 14 A.3d 89, 96 (Pa. 2011). To demonstrate

reasonable suspicion, an officer “must be able to point to specific and

articulable facts and reasonable inferences drawn from those facts in light of

[his] experience.” Commonwealth v. Cook, 735 A.2d 673, 677 (Pa. 1999).

Courts “must give due weight to the specific reasonable inferences the police

officer is entitled to draw from the facts in light of his experience.” Holmes,

14 A.3d at 96.

       Here, Officer McAlister received a flash radio report that an African-

American male had pulled a gun outside another man’s house and threatened

to shoot the man’s dog. The man identified himself to Officer Morales, who

called in the report. The fact that the information came from an identified

victim instead of an anonymous source “imparted a high degree of reliability

to the report.”3 In re D.M., 727 A.2d 556, 558 (Pa. 1999). The incident took

place just one to two blocks away from Officer McAlister’s location.               The

suspect, who wore a blue hat, blue shirt, and white cargo shorts, was last



____________________________________________


3 Upon Appellant’s apprehension, Officer Morales brought the victim to the
scene, where he identified Appellant as the man who pulled a gun and
threatened to shoot his dog. The fact that the victim was accompanied by a
police officer to the scene in the immediate aftermath of the crime permits the
reasonable inference that the victim “was known to, and was in the company
of, the police prior to the stop.” Commonwealth v. Cruz, 21 A.3d 1247,
1251 (Pa. Super. 2011).

                                           -7-
J-S76021-17


seen walking westbound on Baring Street. Moments after receiving the flash

report, Officer McAllister saw Appellant—clad in the same distinctive blue-and-

white outfit—walking westbound on Baring Street. When the officer exited his

vehicle and identified himself as a police officer, Appellant immediately took

off running.   In short, Officer McAlister had reasonable suspicion to stop

Appellant because Appellant matched the description in the flash report, which

had a high degree of reliability, and Appellant fled when the officer identified

himself.   Commonwealth v. Washington, 51 A.3d 895, 898 (Pa. Super.

2012) (“nervous, evasive behavior and headlong flight all provoke suspicion

of criminal behavior in the context of response to police presence”); see also

In re D.M., 727 A.2d at 558-59 (officer would have been derelict in his duty

had he not stopped group of youths who matched in number the persons who

had committed armed robbery a short distance away); Commonwealth v.

Jackson, 678 A.2d 798, 801 (Pa. Super. 1996) (reasonable suspicion exists

where suspect exactly matches “meager” description of armed robber, there

is proximity in time or place to crime, and suspected crime is serious felony).

      While fleeing lawful pursuit, Appellant pulled a silver revolver from his

waistband and attempted to throw it into a gutter.       This created probable

cause to arrest him, because police have probable cause to arrest any person

for violation of the Uniform Firearms Act whom they observe in possession of

a firearm on Philadelphia public streets. Commonwealth v. Taggart, 997

A.2d 1189, 1196-97 (Pa. Super. 2010) (“[A]n officer’s observation of an


                                     -8-
J-S76021-17


individual carrying a handgun on public streets in the city of Philadelphia gives

rise to probable cause for arrest under [18 Pa.C.S.A.] § 6108”). Further, once

Appellant abandoned his gun, “the police were free to retrieve it and use it for

evidentiary purposes.” Commonwealth v. Byrd, 987 A.2d 786, 794 (Pa.

Super. 2009). Probable cause also existed to arrest Appellant for resisting

arrest when Officer McAlister caught up to him, causing them to crash through

the back door of a house he tried to enter. See Commonwealth v. Biagini,

655 A.2d 492, 499 (Pa. 1995) (“we cannot state it any more clearly: there

does not exist in Pennsylvania a right to resist arrest, under any

circumstances”).

      Appellant claims that Officer McAlister coerced him into stopping by the

manner in which he exited his patrol vehicle and by stating “do not move” as

he approached Appellant. This argument fails because, as discussed above,

Officer McAlister had reasonable suspicion to stop Appellant, which ripened

into probable cause when Appellant removed his weapon from his waistband

and discarded it.

      For these reasons, the suppression court properly denied Appellant’s

motion to suppress.

      In his second argument, Appellant contends that Officer Morales’

testimony during the suppression hearing concerning the victim’s report to

him was hearsay. This testimony was not hearsay. Hearsay is “a statement,

other than one made by the declarant while testifying at the trial or hearing,


                                      -9-
J-S76021-17


offered in evidence to prove the truth of the matter asserted.” Pa.R.E. 801(c).

“When a hearsay statement is offered for a purpose other than proving the

truth of its contents, it is not hearsay and is not excludable under the hearsay

rule.”    Commonwealth v. Hood, 872 A.2d 175, 178 (Pa. Super. 2005).

Officer Morales announced the victim’s report over police radio, and Officer

McAlister reacted to the radio report by apprehending Appellant. Thus, the

Commonwealth introduced Officer Morales’ testimony to explain Officer

McAlister’s course of conduct. “An out-of-court statement offered to explain

a course of conduct is not hearsay.” Commonwealth v. Dent, 837 A.2d 571,

577 (Pa. Super. 2003); see also Commonwealth v. Smith, 378 A.2d 1015,

1017 (Pa. Super. 1977) (trooper’s testimony in bookmaking prosecution

concerning informant’s statement that trooper could place bets by telephoning

certain number was not hearsay, as it explained trooper’s subsequent

actions).     Even if Officer Morales’ testimony were hearsay, hearsay is

admissible in a suppression hearing. Commonwealth v. Bunch, 477 A.2d

1372, 1376 (Pa. Super. 1984) (trial court properly admitted hearsay

testimony at suppression hearing, “[s]ince a determination of probable cause

may properly be based on hearsay”); Commonwealth v. Seltzer, 437 A.2d

988, 991 (Pa. Super. 1981). Thus, Appellant’s second argument fails.

         In his third and final argument, Appellant asserts that the trial court

erred by denying his motion to dismiss all charges under Rule 600.          We

disagree.


                                      - 10 -
J-S76021-17


      Rule 600, Pennsylvania’s speedy trial rule, “establishes a careful matrix

protecting a Appellant’s rights to be free from prolonged pretrial incarceration

and to a speedy trial, while maintaining the Commonwealth’s ability to seek

confinement of dangerous individuals and those posing a risk of flight, and to

bring its cases in an orderly fashion.” Commonwealth v. Dixon, 907 A.2d

468, 473 (Pa. 2006). Rule 600 provides: “Trial in a court case in which a

written complaint is filed against the defendant shall commence within 365

days from the date on which the complaint is filed.”               Pa.R.Crim.P.

600(A)(2)(a). “For purposes of paragraph (A), periods of delay at any stage

of the proceedings caused by the Commonwealth when the Commonwealth

has failed to exercise due diligence shall be included in the computation of the

time within which trial must commence. Any other periods of delay shall be

excluded from the computation.” Pa.R.Crim.P. 600(C)(1). In addition, the

rule incorporates “the long line of cases that have construed” prior versions.

Comment, Pa.R.Crim.P. 600. Excludable time under Rule 600 includes any

period of delay caused by the unavailability of defendant or his attorney and

any defense–requested continuances, as well as delays resulting from

circumstances beyond the Commonwealth’s control and despite its due

diligence. Commonwealth v. Hunt, 858 A.2d 1234, 1241 (Pa. Super. 2004)

(en banc).     Excludable time also includes periods of judicial delay.

Commonwealth v. Mills, 162 A.3d 323, 325 (Pa. 2017).              “Accordingly,

where a trial-ready prosecutor must wait several months due to a court


                                     - 11 -
J-S76021-17


calendar, the time should be treated as ‘delay’ for which the Commonwealth

is not accountable.” Id. On the other hand, “time attributable to the normal

progression of a case simply is not ‘delay’ for purposes of Rule 600.”        Id.

“Time during which no one is prepared for trial—or even possibly could be

ready,” is not “delay.” Id. (in attempted murder case, 174 day delay between

filing    of   complaint   and   status    conference   was   chargeable   against

Commonwealth under Rule 600; at time of status conference, Commonwealth

was not yet in position to provide complete discovery, assigned assistant

district attorney had a planned vacation on the then-scheduled trial date two

weeks later, and Commonwealth had not yet initiated DNA testing of genetic

material from defendant).

         We review a trial court’s denial of a Rule 600 motion for an abuse of

discretion. Commonwealth v. Solano, 906 A.2d 1180, 1186 (Pa. 2006).

“Our scope of review is limited to the record evidence from the speedy trial

hearing and the findings of the lower court, reviewed in the light most

favorable to the prevailing party.” Commonwealth v. Selenski, 994 A.2d

1083, 1088 (Pa. 2010).

         The record reflects that Appellant was arrested on September 3, 2013

and charged with firearms offenses. A preliminary hearing was scheduled in

the Philadelphia Municipal Court for September 24, 2013, but on that date,

the Commonwealth obtained a continuance because a witness had not been

subpoenaed. When the witness failed to appear at the next listing on October


                                          - 12 -
J-S76021-17


15, 2013, the Commonwealth obtained a second continuance. On October

31, 2013, Appellant’s preliminary hearing took place, and he was held for court

on   all   charges.   On      December    11,   2013,   Appellant   rejected   the

Commonwealth’s plea offer, and the court granted a continuance to December

27, 2013 for a bench trial.

      On December 13, 2013, Appellant filed a motion to suppress the

revolver he discarded at the scene of his arrest. On December 27, 2013, the

scheduled trial date, the Honorable Christopher R. Wogan granted Appellant’s

request for a trial continuance to May 6, 2014, followed by an additional ten-

day continuance to May 16, 2014, and ruled both continuances excludable for

purposes of Rule 600.

      On May 16, 2014, the suppression hearing took place, and the court

denied the motion. On the same date, Appellant waived his right to a jury

trial but requested a continuance to determine whether he would proceed to

trial pro se or with new trial counsel.    On May 29, 2014, the court held a

hearing pursuant to Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998),

and granted Appellant’s request to represent himself. The next day, Appellant

requested a jury trial and a continuance to prepare for trial. Judge Wogan

granted the request, continued the case to February 25, 2015, and ruled the

time excludable.




                                     - 13 -
J-S76021-17


       Between August 14, 2014 and February 12, 2015, Appellant filed nine

motions.4 On February 25, 2015, he requested another continuance to March

4, 2015. On that date, Judge Wogan granted another defense continuance,

this time scheduling a motions hearing on December 10, 2015, and again

ruling the time excludable.          On June 29, 2015, Appellant filed another

suppression motion. Following Judge Wogan’s retirement in August 2015, the

case was reassigned to the Honorable J. Scott O’Keefe. Appellant then filed a

motion to amend his petition for writ of habeas corpus and a motion to dismiss

pursuant to Rule 600 on November 23 and 30, 2015, respectively.

       On December 10, 2015, Appellant’s trial was continued one day because

he was not brought down from prison. The next day, Judge O’Keefe heard

argument on Appellant’s Rule 600 motion, during which the Commonwealth

acknowledged it caused 58 days of delay between September 3, 2013 and

October 31, 2013. Because Judge Wogan had already ruled that the remaining

periods of delay were attributable to Appellant and thus excludable under Rule

600, Judge O’Keefe concluded that he lacked “the authority to overrule a judge

of the same jurisdiction” and denied all of Appellant’s pending motions. The




____________________________________________


4 Appellant filed a motion to proceed in forma pauperis (August 14, 2014);
motions to quash and dismiss the case (October 31, 2014); a petition for a
writ of habeas corpus (January 16, 2015); a supplemental motion to dismiss
and a petition for a writ of prohibition (January 23, 2015); motions to suppress
both physical and identification evidence (February 6, 2015); and a motion in
limine (February 12, 2015).

                                          - 14 -
J-S76021-17


Commonwealth then requested the earliest possible trial date, and the court

continued trial to March 21, 2016.

     On March 21, 2016, due to another trial in the same courtroom, Judge

O’Keefe continued trial for one week. On March 28, 2016, Appellant filed a

second Rule 600 motion, and his case was reassigned to the Honorable Sierra

Thomas Street, who ordered a brief continuance to April 4, 2016. On that

date, when Appellant was not brought down from prison, trial was continued

to April 5, 2016. Voir dire commenced on April 5, 2016, and presentation of

evidence began on April 7, 2016.

     Judge    Street   reasoned   in    her     Rule   1925(a)   opinion   that   the

Commonwealth was responsible for the 58 days of delay between September

3, 2013 and October 31, 2013. The Commonwealth agrees that it caused this

delay. Judge Street also held that the Commonwealth was responsible for the

288-day delay between February 25, 2015 and December 10, 2015:

     [Appellant] arrived for court on February 25th anticipating the
     commencement of the jury trial he had requested back at the end
     of May in 2014. However, [Appellant] encountered a mistaken
     docket entry by Courtroom Operations for a waiver trial. Unable
     to accommodate [Appellant]’s (now second) request for a jury trial
     on that date, the court continued the case to March 4, 2015. On
     that date, the docket reflects that the volume of motions
     submitted by the pro se [Appellant] were “just given to Judge
     Wogan.” This resulted in the court scheduling a Motions Hearing
     on December 10, 2015, amounting to two hundred and eighty-
     eight (288) days that [Appellant] was effectively in judicial limbo.
     Consider that by February 25th, [Appellant] would have had nearly
     nine months since his last court date, the . . . requirement for the
     Commonwealth to make an effort to transfer the case to an
     available judge certainly seems applicable. The docket reflects no
     such effort. For that reason, the Commonwealth failed to exercise

                                       - 15 -
J-S76021-17


      due diligence on the February 25th court date and the subsequent
      two hundred and eighty-eight (288) days are attributable to the
      Commonwealth.

Trial Court Opinion, 3/31/17, at 20. Judge Street held that all other delays

were not chargeable to the Commonwealth, and that the total number of days

attributable to the Commonwealth, 346 days, “fell within the permissible

bounds of Rule 600(A).” Id. at 21.

      We agree with Judge Street that the 58 days between September 3,

2013 and October 31, 2013 is attributable to the Commonwealth. We do not

agree, however, that the delay between February 25, 2015 to December 10,

2015 is attributable to the Commonwealth. This was a “judicial delay” caused

by the court’s administrative errors in (1) scheduling a non-jury trial for

February 25, 2015 instead of a jury trial, and (2) failing to give Appellant’s

litany of motions to Judge Wogan until March 4, 2015. Unlike Mills, nothing

in this record indicates that the Commonwealth was unprepared, sought

continuances during this time period, or otherwise should bear the blame for

the court’s internal errors.

      Finally, we agree with Judge Street that none of the other delays in this

case are chargeable to the Commonwealth. The other delays were the product

of Appellant’s motion to suppress (December 2013—May 2014), Appellant’s

demand to represent himself in a jury trial (May 2014—February 2015) and

the court’s heavy caseload (December 2015—April 2016).




                                     - 16 -
J-S76021-17


     For these reasons, the total delay chargeable to the Commonwealth was

far less than 365 days, well within Rule 600’s bounds. Appellant’s Rule 600

argument is devoid of merit.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/17/18




                                  - 17 -